Citation Nr: 9923836	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service between January 1942 and February 
1946.  Service department records reflect that he was 
"beleaguered" from January 1942 to May 1942; he was 
"missing" from May 7, 1942, to May 25, 1942; he had "no 
casualty status" from May 1942 to September 1942; he was 
"missing" from September 1942 to March 1944; he had "no 
casualty status" from April 1944 to January 1945; and he 
served in the regular Philippine Army from January 1945 to 
February 1946.

The veteran died in June 1992, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that the appellant was scheduled for a 
personal hearing before a Member of the Board in Manila, 
Philippines, and given notice of the date and time thereof.  
However, the appellant failed to appear for the hearing, and 
there is no indication of record that she requested a 
postponement of said hearing.  Thus, this appeal continues as 
though the appellant's request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran served as a Lieutenant in the regular 
Philippine Army from January 1945 to February 1946.

2.  The veteran died in June 1992 at the age of 72 from 
cardiorespiratory arrest, with an antecedent cause of cor 
pulmonale, and with Koch's pulmonary as an underlying cause 
of death.

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110, 1153 (West 1991); 38 
C.F.R. § 3.303, 3.306 (1998).  Regulations of VA state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Tuberculosis, active, 
may be granted service connection although not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within three years from the date of 
separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309 (1998).  Further, service connection 
may be granted for a disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute sufficient evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).

Unless the evidence of record shows examination at the time 
of entrance into the Armed Forces of the United States, 
persons having served in the Philippine and Insular Forces 
are not entitled to the "presumption of soundness" afforded 
under 38 C.F.R. § 3.304(b) (1998).  See 38 C.F.R. § 3.8(c)(2) 
(1998).  This also applies to said persons who reentered the 
Armed Forces after a period of inactive service.  Id.


Background.  Service department records indicate that the 
veteran's record of physical examination at entrance into 
active duty, if made, was lost or destroyed as a result of 
the war.  

In December 1945, the veteran completed a Philippine Army 
personnel affidavit, wherein he did not report, when 
questioned, having incurred any wounds or illnesses during 
his prior service periods.  A report of physical examination 
conducted in January 1946 reflects that the veteran reported 
his health history to the examining physician, which included 
diagnoses and/or treatment for dysentery in 1929, pulmonary 
tuberculosis (PTB) in 1939, and malaria in 1944; the veteran 
stated that he had recovered from all these illnesses.  
Examination revealed that the veteran's respiratory system, 
heart, and arteries were found to be "normal."  X-ray 
examination of the veteran's chest revealed bronchial 
thickening with infiltration bilaterally.  

After the veteran's February 1946 discharge from service with 
the regular Philippine Army, he executed a Philippine Army 
personnel affidavit in May 1946 wherein he reported that he 
was treated by a "Quack Dr." for malaria between June 1943 
and September 1943.  The veteran also stated in said 
affidavit that he had incurred no permanent disabilities 
while in service.

The veteran applied for VA benefits in March 1959, contending 
that he was entitled to such benefits on account of having 
suffered from malaria in 1942, "abcess [sic] of the liver" 
in 1943, and pulmonary tuberculosis on a date that was not 
reported.  In a letter sent to the veteran in March 1959, the 
RO requested that he submit any and all evidence, medical or 
otherwise, in support of his claim.  The RO received nothing 
from the veteran in response to its request, and therefore 
the veteran's claim was disallowed in May 1959.

In May 1985, the veteran filed a claim for VA "Pension 
Benefits," and submitted evidence in support of his claim in 
the form of a medical certificate reflecting examination by a 
private physician, R. Abaya, M.D., in April 1985.  Dr. 
Abaya's certificate reflects that the veteran presented with 
"general body pain especially affecting the chest."  
Examination results were negative for defects in the 
veteran's cardiopulmonary or respiratory systems.  Dr. Abaya 
opined that the veteran's then present physical status 
reflected that he was "suffering of recurrent chest pain due 
probably to the trauma produced by the Japanese soldiers . . 
. ."

In a July 1992 letter, the RO informed the veteran that he 
was ineligible to receive payment of VA pension benefits as a 
matter of law pursuant to 38 U.S.C.A. § 107 (West 1991 & 
Supp. 1999). 

The veteran died in June 1992 at the age of 72.  His death 
certificate listed cardiorespiratory arrest as the cause of 
death, with an antecedent cause of cor pulmonale, and with 
Koch's pulmonary as an underlying cause of death.  At the 
time of the veteran's death he was not service connected for 
any injury or disease. 

The RO received the appellant's claim for nonservice-
connected death benefits in January 1993, wherein she 
contended that she was entitled to the same on account of the 
veteran's service with the regular Philippine Army.  The RO 
notified the appellant in January 1993 that she was not 
eligible for nonservice-connected death benefits as a matter 
of law pursuant to 38 U.S.C.A. § 107.

In May 1997, the appellant filed a claim for VA benefits 
based on entitlement to service connection for the cause of 
the veteran's death.  Pursuant to information provided by the 
appellant, the RO requested the Negros Oriental Provincial 
Hospital to forward the veteran's terminal hospital records.  
In a December 1997 letter, said hospital's Records Officer 
informed the RO that it could not comply with the request for 
the veteran's records because they had been destroyed by 
termites.  

After reviewing the claims file, the RO issued a March 1998 
decision denying the appellant's claim, as the veteran's 
death was held not to have been caused or contributed to by 
any service-connected disease or injury.  The RO received the 
appellant's disagreement with its decision in May 1998 and, 
in a statement of the case dated in June 1998, informed the 
appellant of the following:

In the present case, the claimant failed to 
provide medical/treatment records to show 
that there was aggravation or activity of PTB 
during the veteran's military service.  The 
notation that the veteran had PTB in 1939 but 
has fully recovered indicated that the 
condition pre-existed service.  Her 
allegation that the conditions which caused 
the veteran's death were incurred during 
service has no probative value, in the 
absence of treatment records during service 
and within three years following separation 
therefrom.  The only evidence of cor 
pulmonale (heart disease due to pulmonary 
hypertension) and Koch's pulmonary (PTB) was 
that indicated in the death certificate, 
which does not present a causal relationship 
with that shown in service.  On this basis, 
the Board finds that the claimant's 
contentions alone are insufficient to 
establish a well grounded claim with respect 
to the issue of entitlement to service 
connection for the cause of death.


Analysis.  The threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Epps and Caluza, both supra.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. Aug. 7, 1997), aff'g 9 Vet. App. 40 
(1996). 

The Board has considered the appellant's lay statements to 
the effect that the illnesses, if any, the veteran may have 
incurred during service were causally related to his death.  
However, it must be recalled that, at a minimum, there must 
be medical evidence which demonstrates a nexus between the 
cause of the veteran's death and a disease or injury incurred 
in service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 
Vet. App. at 506.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Caluza, 
supra; Grottveit, 5 Vet. App. at 93.  Despite the appellant's 
undoubtedly good-faith contentions, there is nothing in the 
claims folder indicating that she is qualified through 
experience, training, or education to render a medical 
opinion.  See Espiritu, 2 Vet. App. at 494. 

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 1941 
to 1946 could be etiologically linked with his death more 
than 45 years later.  There is no competent and probative 
evidence of record establishing that the veteran presented 
with or was diagnosed with any cardiorespiratory ailments, 
cor pulmonale, or Koch's pulmonary during his service or for 
many years thereafter.  Thus, the record lacks any competent 
evidence that might show the veteran incurred any of the 
diseases during service, or within any applicable post-
service presumption period, that are noted on his death 
certificate as the direct, antecedent, or underlying causes 
of death.

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

